WASHINGTON, Circuit Justice,
stated to the jury that if they were satisfied that the plaintiff is one of the brothers of the intestate, he is entitled to recover one-sixth of the principal and interest of these debts; but as the plaintiff waived interest on the sums collected, from the time they came into the defendant’s hands, in consequence of the doubts he entertained of the relationship, they might deduct the interest on those sums. It does not appear from the evidence, that the uncollected bond had ever been put in suit, nor does it appear' that the obligor was at any time, or is now, unable to pay. The defendant has been, administrator for some years, and told the witness, that if the plaintiff established his title, he, the defendant, must make the obligor pay up.
Verdict for plaintiff, for one-sixth, principal and interest, according to the charge of the court.